227 F.2d 168
Charles O. WILLIAMSON, Appellant,v.William H. HARDWICK, Warden, United States Penitentiary,Atlanta, Ga., et al., Appellees.
No. 15705.
United States Court of Appeals Fifth Circuit.
Oct. 19, 1955.

Charles O. Williamson, in pro. per.
James W. Dorsey, U.S. Atty., Harvey H. Tisinger, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and CAMERON, Circuit Judges.
PER CURIAM.


1
The proceeding out of which this appeal grows was commenced by a petition of habeas corpus, the basis of which was that the action of the United States Board of Parole in first paroling him and later revoking the parole was illegal.  The district judge in dismissing the petition correctly stated the facts and applied the controlling law thereto.  For the reasons and upon the authorities stated by the district judge, 135 F. Supp. 463, the judgment appealed from is affirmed.